Case 2:19-cr-00150-SPC-NPM Document 70 Filed 11/16/20 Page 1 of 2 PageID 318




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-150-FtM-38NPM

ALEX JARED ZWIEFELHOFER
                                    /

                                    Status Conference
                                  (VIDEO CONFERENCE)

 Presiding Judge:                United States District Judge Sheri Polster Chappell
 Counsel for Plaintiff(s):       Jesus M. Casas
 Counsel for Defendant(s):       D. Todd Doss, Susan Marcus, and Erin Hyde


 Date and Time:                  November 16, 2020 @ 9:30 AM
 Deputy Clerk:                   Allison Holland
 Court Reporter:                 Susan Baker
 Interpreter:


Start Time:     9:31am        This hearing is being conducted by Zoom video conference.

       AUSA Thomas and AUSA Casas for Government; AFPD’s D. Todd Doss, Susan
       Marcus and Erin Hyde for defendant; all participants are present by video.

       The Court inquires of defense as to status/progress on the case. The Court
       previously issued a standing travel authorization, will need to be extended due to
       COVID.

       Attorney Doss advises defense counsel has another capital trial before Judge
       Dalton which is set to begin January 19, 2021 and is scheduled to last six to eight
       weeks, as well as other matters that have required extensive time from counsel.
       Counsel further advises he has not been able to meet with the defendant either;
       case has not progressed due to COVID which has presented a number of
       obstacles in obtaining records and moving forward in the case.
       Co-Defendant Lang is believed to still be in the Ukraine.

       Attorney Marcus advises she has been unable to travel to meet with defendant
       due to various and changing travel restrictions related to COVID, preventing
       ability to meet with client.
Case 2:19-cr-00150-SPC-NPM Document 70 Filed 11/16/20 Page 2 of 2 PageID 319




      The Court inquires if the Government is aware of the status of the death penalty
      filing. AUSA Cases advises no information on status of the death penalty at this
      time. The outcome of the electoral college vote before Congress on January 6th
      will ultimately determine how will proceed with death penalty cases, as well as
      outcome of defense presentation. Unknown at this time where case will be or
      how to proceed in case due to current restrictions; concur with defense
      representations of difficulties COVID has created.

      Attorney Doss advises although counsel has met with defendant via Zoom or
      phone, neither form of communication is conducive to a meaningful discussion
      with defendant regarding his case/defense.

      The Court will extend Attorney Marcus’s authorization for travel at this time, but
      counsel will eventually need proposed budget for travel.

      Attorney Doss request a May 2021 date to allow counsel to complete upcoming
      capital trial and hopefully know more at that time.
      No objection from government.

      For the reasons stated on the record, the Court grants defense to continue case.

      Matter continued to the June 2021 Trial Cycle commencing June 1, 2021, with
      another Status Conference on May 10, 2021 @ 10:30am.
      The Court finds that the ends of justice are served by granting this continuance
      and excludes all time from today until the end of the June 2021 trial term.

End time:   9:55am




                                         -2-
